ACCEPTED
                                                                                                                                         05-15-00163-CR
                                                                                                                              FIFTH COURT OF APPEALS
                                                                                                                                         DALLAS, TEXAS
Appellate Docket Number:        05-15-00163-CR                                                                                      9/14/2015 6:57:04 PM
                                                                                                                                              LISA MATZ
                                                                                                                                                  CLERK
Appellate Case Style: Style:    Juan Antonio Perez
                          Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          5th COURT OF APPEALS
                                                                                                             DALLAS, TEXAS
                                                                                                         9/14/2015 6:57:04 PM
                                                                                                               LISA MATZ
Amended/corrected statement:                                                                                     Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court:
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Juan                                                           Lead Attorney
Middle Name: Antonio                                                   First Name:          Niles
Last Name:      Perez                                                  Middle Name: Stefan
Suffix:                                                                Last Name:           Illich
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                       District/County Attorney
Pro Se:                                                                    Retained                        Public Defender
                                                                       Firm Name:              Law Office of Niles Illich
                                                                       Address 1:           701 Commerce Street
                                                                       Address 2:           Suite 400
                                                                       City:                Dallas
                                                                       State:       Texas                        Zip+4:     75202
                                                                       Telephone:           972-802-1788           ext.
                                                                       Fax:         972-236-0088
                                                                       Email:       Niles@appealstx.com
                                                                       SBN:         24069969

                                                                                                                            Add Another Appellant/
                                                                                                                                  Attorney




                                                                 Page 1 of 6
III. Appellee                                                                  IV. Appellee Attorney(s)
First Name:        The State of Texas                                                 Lead Attorney
Middle Name:                                                                  First Name:          Susan
Last Name:                                                                    Middle Name:
Suffix:                                                                       Last Name:           Hawk
Appellee Incarcerated?          Yes         No                                Suffix:
Amount of Bond:                                                                       Appointed              District/County Attorney
Pro Se:                                                                           Retained                   Public Defender
                                                                              Firm Name:              Dallas County District Attorney's Office
                                                                              Address 1:           Appellate Division
                                                                              Address 2:           133 N. Riverfront Blvd., LB 19
                                                                              City:                Dallas
                                                                              State:       Texas                        Zip+4:    75207
                                                                              Telephone:           214-653-3625           ext.
                                                                              Fax:         214-653-3643
                                                                              Email:
                                                                                                                                  Add Another Appellee/
                                                                              SBN:                                                     Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                 Was the trial by:            jury or   non-jury?
                                     Sex Offenses
or type of case):                                                             Date notice of appeal filed in trial court: January 29, 2015
Type of Judgment: Jury Trial
                                                                               If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order:
Offense charged: Aggravated Sexual Assault                                    Punishment assessed: 60 Years TDC

Date of offense:     April 1, 2012                                             Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Not Guilty                                                   Does the appeal involve the constitutionality or the validity of a
                                                                               statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                  Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                Yes         No   If yes, date filed: January 29, 2015
Motion in Arrest of Judgment:         Yes        No   If yes, date filed:
Other:       Yes       No                             If yes, date filed:
If other, please specify: N/A


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:        Yes       No        NA         If yes, date filed: January 29, 2015
Date of hearing: January 29, 2015                      NA
Date of order:     January 29, 2015                    NA
Ruling on motion:        Granted         Denied        NA         If granted or denied, date of ruling: January 29, 2015



                                                                        Page 2 of 6
 VIII. Trial Court And Record

Court:    291th Judicial District Court Dallas County                     Clerk's Record:
County: Dallas                                                            Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            F-1271985                Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: Feb 1, 2015
                                                                          If no, date it will be requested:
First Name:       Stephanie                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Mitchell
Suffix:
Address 1:        291st Judicial District Court Dallas County
Address 2:        133 N. Riverfront Blvd, LB 34
City:             Dallas
State:    Texas                       Zip + 4: 75207
Telephone:        (214) 653-5870         ext.
Fax:      (214)653-2768
Email: jeanette.Hollingsworth@dallascounty.org


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested: Feb 1, 2015
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Cheryl
Middle Name:
Last Name:        Dixon
Suffix:
Address 1:        291st Judicial District Court
Address 2:        133 N. Riverfront Blvd., Lock Box 34
City:             Dallas
State:    Texas                       Zip + 4: 75207
Telephone:        (214) 653-5873         ext.
Fax:
Email:


                                                                    Page 3 of 6
    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:     Texas                    Zip + 4:
Telephone:                               ext.
Fax:
Email:




1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                         Court:

Style:

         Vs.




X. Signature


Signature of counsel (or Pro Se Party)                                               Date: September 14, 2015

                                                                                     State Bar No: 24069969
Printed Name:

Electronic Signature: /s/ Niles Illich                                               Name: Niles Stefan Illich
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on September 14, 2015         .




                                                                   Page 4 of 6
Signature of counsel (or pro se party)                          Electronic Signature: /s/ Niles Illich
                                                                       (Optional)

                                                                State Bar No.:      24069969
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney

Please enter the following for each person served:

Date Served: September 14, 2015
Manner Served: eServe
First Name:       Lori
Middle Name:
Last Name:        Ordiway
Suffix:
Law Firm Name: Dallas County District Attorney's Office
Address 1:        Appellate Division
Address 2:        133 N. Riverfront Blvd., LB 19
City:             Dallas
State     Texas                        Zip+4: 75207

Telephone:        214-653-3625           ext.
Fax:      214-653-3643
Email:




                                                                 Page 5 of 6
              Ver. 1.0.0 7/12




Page 6 of 6